DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Oyanagi et al. (US 2009/0208651), in view of Kimura et al. (US 2011/0311911).
Regarding claims 1 and 5-6
Oyanagi teaches an ink composition comprising a polymerizable compound, a radical photopolymerization initiator, a hindered amine compound, and a metallic pigment (i.er. colorant) (abstract).

Although, Oyanagi does not teach the use of an aliphatic alcohol having 12 or more carbon atoms in the same molecule, Oyanagi does teach or suggest the other limitations of the claim including a resin. However, Kimura teaches that in oily inks an aliphatic alcohol having at least 12 carbon atoms is used to stabilize the resin in the solvent (paragraphs 00168 and 0172-0173). Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Oyanagi by including an aliphatic alcohol having at least 12 carbon atoms with a reasonable expectation of success, and the expected benefit of stabilizing any resins in solution, as suggested by Kimura.
It is noted that the description in the preamble of the claims “an ink jet ink” is an intended or desired use and any material capable of being used as an ink jet ink would meet this limitation.
Regarding claim 2
Oyanagi teaches that the polymerizable compound is preferably 25 to 75 mass % (paragraph 0094). As the ranges overlap, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference In re Malagari, 182 U.S.P.Q. 549.
Regarding claims 3-4
The boiling point of diethylene glycol is 244-245 C.
Regarding claim 7
Oyanagi teaches that a metallocene compound (i.e. metal complex) may be used (paragraph 0098), making the inclusion of a metallocene obvious.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oyanagi et al. (US 2009/0208651), in view of Kimura et al. (US 2011/0311911), as applied to claims 1-7 above, and in view of Nagase et al. (US 2014/0333696).
Regarding claim 8
Although, Oyanagi does not teach the use of a cyclic ester in the oily medium, Oyanagi does teach the oily medium. However, Nagasde teaches ink jet inks and teaches that cyclic esters enhance the abrasion resistance of an image forem by the ink (paragraph 0036). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Oyanagi by including a cyclic ester in the oily medium, with a reasonable expectation of success, and the expected benefit of increasing the abrasion resistance of printed images., as suggested by Nagase.

9 is rejected under 35 U.S.C. 103 as being unpatentable over Oyanagi et al. (US 2009/0208651), in view of Kimura et al. (US 2011/0311911), as applied to claims 1-7 above, and in view of Komatsu (US 2007/0231557).
Regarding claim 9
Although, Oyanagi does not teach the use of a drying oil, Oyanagi does teach the oily medium. However, Komatsu teaches that in inks to improve the solubility of a pigment dispersant that a drying oil may be used (paragraph 0061). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Oyanagi by including a drying oil in the ink, with a reasonable expectation of success, and the expected benefit of imporving the solubility of a pigment, as suggested by Komatsu.
Response to Arguments
	Applicants argue against the prior art rejections.
	Applicants argue that their amending the preamble of the claim overcomes the rejection. This is not persuasive and any material meeting the limitations of the claim which can be used as an ink jet ink will read on the claims.
	Applicants argue that the references are not combinable. This is not persuasive as applicants have not shown that ideas from inks used for lithograph cannot be applied to inks used for ink jet inks.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734